COCKRILL, C. J. In an action of replevin the damages recoverable for the detention of the property are not limited to such as have accrued when the suit is instituted, but may be estimated to the date of the verdict. Hanf v. Ford, 37 Ark., 5441 Kelly v. Altemus, 34 Ib., 184; Dunnahoe v. Williams, 24 Ib., 264. Such damages follow the recovery as interest does the principal or as rent the recovery of real estate. That is the plain meaning of the statute, for it is provided that when the plaintiff recovers judgment for the property which the defendant retains by virtue of a retaining bond, he may also recover “all damages sustained by the detention’ ’ of the property; and when the recovery is by the defendant from a plaintiff who holds the property by virtue of possession obtained under an order of delivery, damages for the detention maybe assessed. Mansf. Dig., secs. 5145, 5181, and acts of 1885, p. 16. In the latter case, when the defendant recovers, damages have accrued only after suit is brought, because the detention by the plaintiff does not antedate the action; while in the other case the plaintiff would not recover “all the damages for the detention,’’ unless he was permitted to recover for the entire period of the detention, whether after or before suit. Affirm.